DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-9, 14-21, 24-27, 30, 31, 37, 40, 42, 47, and 88-95 are being evaluated in this Office Action. Claims 10-13, 22-23, 28-29, 32-36, 38-39, 41, 43-46, and 48-87 are canceled. New claims 88-95 have been added.
Response to Arguments
Applicant's arguments filed in amendment on 10/05/2022 have been fully considered but they are not persuasive. Applicant argues for claim 1 that “

    PNG
    media_image1.png
    92
    636
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    164
    631
    media_image2.png
    Greyscale
”.
Examiner disagrees. Applicant’s present specification describes embodiments of “blocked corners” “concave occlusions” as fingers covering corners of the mobile device, and finger protruding into portions of the captured mobile device”, respectively (specification, para. [00126]: “

    PNG
    media_image3.png
    180
    668
    media_image3.png
    Greyscale
”).
	First, Fitzgerald was used in a 35 U.S.C. 102(a)(2) rejection and teaches determining whether there are one or more concave occlusions in the at least one image (Fitzgerald, col. 7, lines 20-33: “

    PNG
    media_image4.png
    271
    443
    media_image4.png
    Greyscale
”);
body parts blocking display includes fingers for example is equivalent to concave occlusions). 
Second, Fitzgerald further teaches determining whether there are one or more corners blocked in the at least one image (Fitzgerald, col. 7, lines 20-33; see above; col. 25, lines 35-59; FIG. 21; Fig. 23:

    PNG
    media_image5.png
    440
    425
    media_image5.png
    Greyscale
”;

    PNG
    media_image6.png
    452
    220
    media_image6.png
    Greyscale
 
    PNG
    media_image7.png
    277
    344
    media_image7.png
    Greyscale
;
since Fitzgerald checks each image for objects such as fingers blocking the display of the mobile device, the method determining the four corners of the display in the image would be indeterminate and would fail if fingers were blocking it; the method shown in FIG. 21 and FIG. 23 above would not work and the system would determine that an object, such as fingers, are blocking the four corners of the display).
	Fitzgerald fails to teach when in an instance it is determined there is at least one of one or more concave occlusions in the at least one image, or one or more corners blocked in the at least one image, causing display on the mobile device of a prompt to capture images without occlusions.
	First, Dwivedi teaches when in an instance it is determined there is at least one of one or more concave occlusions in the at least one image, or one or more corners blocked in the at least one image, causing display on the mobile device of a prompt to capture images without occlusions (Dwivedi, para. [0053], lines 29-32: "in addition, training the outer layer of the neural network to identify typical screen images that are not associated with damage may allow recapture of the image of the screen (e.g., to obtain more accurate processing of the image for damage)"; Dwivedi, para. [0093], lines 3-9: "the pre-processing may be performed by the return application on the user device and/or on the sever (e.g., using the trained neural network); the pre-processing may identify partial images and/or blurry images; in some implementations, the determination by the return application in pre-processing that the captured image is of poor quality may cause the return application to reject the image and/or request recapture of the image; when recapturing the image, the return application may regenerate and/or present the graphics on the screen of the first device; the return application may modify the graphic, device settings, and/or prompt the user for adjustment in the recapture (e.g., restrict flash, adjust orientation, etc.)").
	Second, although not being relied upon for this limitation in the rejection below, examiner would like reiterate that although Fitzgerald teaches both determining whether there are one or more concave occlusions in the at least one image and determining whether there are one or more corners blocked in the at least one image, applicant contends that Dwivedi fails to teach these limitations. Examiner disagrees. Dwivedi teaches determining whether there are one or more concave occlusions in the at least one image by recognizing fingers over the screen. (Dwivedi, para. [0055]: “

    PNG
    media_image8.png
    347
    434
    media_image8.png
    Greyscale
”).
Fitzgerald, in combination with Dwivedi, teaches the newly amended limitations into claim 1. Therefore, the 35 U.S.C. 102(a)(2) rejection of 1, 2, 4, 6, 14-21, 24-35, 27, 37, 40, and 47 under Fitzgerald is withdrawn and a new 35 U.S.C. rejection under 35 U.S.C 103 of claims 1, 2, 4, 6, 14-21, 24-25, 27, 37, 40, 42, and 47 is introduced (see 103 rejection below).


Claim Objections
Claim 97 is objected to because of the following informalities: claim limitation “The computer program of claim 96” should recite “The computer program product of claim 96.”  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-7, 14-21, 24-27, 30, 37, 40, 42, and 47, 88, 90, 92, 94, 96, and 98 are rejected under 35 U.S.C. 103 as being unpatentable over Fitzgerald et al. (U.S. Patent No.: 11,210,777; hereinafter Fitzgerald), in view of Dwivedi (U.S. Patent Application No.: 2019/0266720; hereinafter Dwivedi).
Regarding claim 1, Fitzgerald teaches a method comprising: receiving a device integrity verification request associated with a mobile device (Fitzgerald, col. 16, lines 7-17: "in an additional embodiment of the present invention, a user that has a mobile device with an alleged fault condition (such as a cracked screen/display) may be requested to install an application (such as the Fault State Test Application referred to above) on the allegedly faulty mobile device; the FSTA provides a trusted method to assess the veracity of a claimed fault condition on the mobile device (such as a cracked or damaged screen/display); the FSTA interacts with the mobile device's user to obtain sensor readings and user inputs that are utilized to assess whether the mobile device is in fact faulty; the determination of a fault/non-fault condition can then be displayed and/or sent to a third party (such as an insurance company that is being asked to provide policy coverage for the mobile device) in a secure manner (so that the test performed on the mobile device provides a trusted result)");
receiving mobile device identifying data objects comprising information describing the mobile device (Fitzgerald, col. 10, lines 7-23: "some or all of the components of the mobile device 800 may include (or be in communication with) a hardware identification module (not shown) such as a universal subscriber identity module and/or removable user identity module … the hardware identification module (and predetermined identifier) may include any suitable identifier, such as an electronic serial number, a local area identity identifier, an integrated circuit identifier, an international mobile subscriber identifier, an authentication key identifier, and/or an operator-specific emergency number identifier; the identifier may be stored in the memory 820 and transmitted to the host server 860 for comparison to a predetermined identifier"; the host server receives identifiers of the mobile device).
causing display on the mobile device of a prompt to capture at least one image of the mobile device using one or more image sensors of the mobile device and a reflective surface (Fitzgerald, col. 23, lines 41-46: "referring to the process 1600 illustrated in FIG. 16, an FSTA is installed 1610 on the mobile device that is desired to be tested 800 (also shown in FIGS. 14 and 15 with user prompts and guidance for capturing an image of the mobile device in a reflective surface such as a mirror)"; Fitzgerald, col. 24, lines 1-15: "the image capture process begins 1705, where the FSTA analyzes ambient lighting 1707 from a light sensor within the mobile device 800; then 1709, screen brightness and camera sensitivity of the mobile device 800 are adjusted to allow the mobile device's front-facing camera (e.g., FIG. 14, 874) to optimally follow a tracking image (FIG. 14, 1430) displayed on the mobile device's display (e.g., FIG. 14, 1400), the user is directed to move the device 800 into position 1715 with the display of the mobile device facing a reflective device such as a mirror; the tracking algorithm of the FSTA identifies the mobile device and provides guidance to the user from the display of the mobile device 800 to move/rotate the mobile device 1720 until it is determined that the mobile device is in optimal position to capture an image ... an image is then captured 1740 by the front-facing camera (e.g. FIG. 14, 874) of the mobile device 800");
receiving the at least one image captured by the one or more image sensors mobile device (Fitzgerald, col. 24, lines 47-49: "returning to FIG. 16, after the captured image is pre-processed 1625, and uploaded 1630 to the host server, image analysis may begin 1635 in the server 860"); and
with at least one trained model, processing the at least one image to determine a mobile device integrity status (Fitzgerald, col. 27, lines 30-44: "step 1830 illustrates the analysis of the rescaled sub-image by a neural network to identify defects in the mobile device 800, and in particular, defects in the display 1400 of the mobile device; the rescaled and perspective-transformed sub-image (for instance, 1400A in FIG. 20A) is applied to the input of a convolutional neural network which has been previously trained to detect defects with training data comprising displays and accompanying defect classes; once the network analyzes the image, an output is produced that identifies a defect, such with a colored polygon 1900A shown in FIG. 20B; the colored polygon draws attention to the defect found by the neural network, and as mentioned previously, additional outputs and analysis such as heat maps may be provided based on the particular network architecture") by determining whether there is at least one of: one or more concave occlusions in the at least one image, or one or more corners blocked in the at least one image (Fitzgerald, col. 7, lines 20-33; col. 25, lines 35-59; FIG. 21; Fig. 23: “

    PNG
    media_image4.png
    271
    443
    media_image4.png
    Greyscale
”; “

    PNG
    media_image5.png
    440
    425
    media_image5.png
    Greyscale
”;

    PNG
    media_image6.png
    452
    220
    media_image6.png
    Greyscale
 
    PNG
    media_image7.png
    277
    344
    media_image7.png
    Greyscale
;
since Fitzgerald checks each image for objects such as fingers blocking the display of the mobile device, the method determining the four corners of the display in the image would be indeterminate and would fail if fingers were blocking it; the method shown in FIG. 21 and FIG. 23 above would not work and the system would determine that an object, such as fingers, are blocking the four corners of the display).
	Fitzgerald fails to teach 
	causing display on the mobile device of a prompt to capture images without occlusions.
	Dwivedi teaches
	causing display on the mobile device of a prompt to capture images without occlusions (Dwivedi, para. [0053], lines 29-32: "in addition, training the outer layer of the neural network to identify typical screen images that are not associated with damage may allow recapture of the image of the screen (e.g., to obtain more accurate processing of the image for damage)"; Dwivedi, para. [0093], lines 3-9: "the pre-processing may be performed by the return application on the user device and/or on the sever (e.g., using the trained neural network); the pre-processing may identify partial images and/or blurry images; in some implementations, the determination by the return application in pre-processing that the captured image is of poor quality may cause the return application to reject the image and/or request recapture of the image; when recapturing the image, the return application may regenerate and/or present the graphics on the screen of the first device; the return application may modify the graphic, device settings, and/or prompt the user for adjustment in the recapture (e.g., restrict flash, adjust orientation, etc.)").
	It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention of the instant application to modify the display of the mobile device, taught by Fitzgerald, to display a prompt to capture images without occlusions, as taught by Dwivedi.
	The suggestion/motivation would have been to “to obtain more accurate processing of the image for damage” (Dwivedi, para. [0053], lines 31-32).
	Fitzgerald, in view of Dwivedi, teaches and in an instance it is determined there is at least one of one or more concave occlusions in the at least one image, or one or more corners blocked in the at least one image, causing display on the mobile device of a prompt to capture images without occlusions (since Fitzgerald has functionality to detect whether occlusions, such as fingers are concave occlusions blocking the display in the image or are blocking the corners, which would then not be detected by the corner detection functionality; these features combined with the Dwivedi prompting a user on the display to recapture an image that may identify partial images; these partial images may be the occlusion-having images taught by Fitzgerald; therefore, the combination of the two references teach the totality of the limitation).
	Therefore, it would have been obvious to combine Fitzgerald, with Dwivedi, to obtain the invention as specified in claim 1.
Regarding claim 2, Fitzgerald teaches the method of claim 1, wherein processing the at least one image to determine mobile device integrity status comprises: utilizing the at least one trained model (Fitzgerald, col. 17, lines 30-32: "step 1830 illustrates the analysis of the rescaled sub-image by a neural network to identify defects in the mobile device 800”) to determine whether there is damage to the mobile device; (Fitzgerald, col. 26, lines 44-52: "in one embodiment, a number of defects such as scratches or cracks that are found within a predetermined proximity to, or otherwise covering or touching a logo area of a mobile device (for instance, the “apple” logo on an iPhone model) may be determined and output upon defect analysis; further, in various embodiments of the present invention, specific defects in the bezel of the mobile device, such as cracks, indentations, or pitting may be detected by visual analysis of an image of the mobile device"; Fitzgerald, col. 26, lines 61-67: "further, defects may include any kind of visually detectable issues; in addition to cracks and scratches, display brightness variations, color variations (such as an undesired pink hue), LCD bleed, color failures, and any other desired type of visual defects may also be detected and identified; additionally, crack/scratch depth, width, and/or other visual appearance criteria can be associated with identified cracks/scratches, and reported with an intensity level to assist with classifying the impact of the identified crack/scratch on the mobile device's value") and in response to determining there is damage to the mobile device, determining a mobile device integrity status as not verified (Fitzgerald, col. 23, lines 60-65: “once the analysis 1635 of any potential defects is complete, the resulting information is formatted 1640 for presentation, storage, or display to any user for any necessary purpose, such as for assessment of whether the mobile device 800 is in proper working condition”).
Regarding claim 3, Fitzgerald, in view of Dwivedi, teaches the method of claim 1.
Fitzgerald, in view Dwivedi, does not teach 
determining an angle of the mobile device relative to the reflective surface when the at least one image was captured; and determining, based on the angle, that the at least one images includes a different mobile device than the mobile device associated with the mobile device identifying data object.
Dwivedi further teaches
determining an angle of the mobile device relative to the reflective surface when the at least one image was captured; (Dwivedi, para. [0066], lines 1-9: "the distance at which images are captured by the device may also be managed, in some implementations; for example, the focal length of the camera may be set by the application and the position of the device may be adjusted until the identifier graphic on the device screen is focused in the image obtained by the camera; in some implementations, the size of the identifier (e.g., QR code) in the image may determine the appropriate distance a user should position the device from the mirror”) and determining, based on the angle, (Dwivedi, para. [0066], lines 9-19: “in some implementations, a corner angle detection may facilitate determination of whether the device is positioned in the predetermined position for image capture with respect to the angle at which the device is positioned proximate the mirror; for example, the predetermined position for image capture may include positioning the device parallel to the surface of the mirror and so the corner angle detection may identify the corner angles in the image and determine the angles at each corner to determine if the device was parallel to the surface of the mirror at the time of image capture") that the at least one images includes a different mobile device than the mobile device associated with the mobile device identifying data object (Dwivedi, para. [0061], lines 12-24: "the generation of the graphic may include retrieving a graphic from a memory (e.g., of the device and/or coupled to the device) and/or generating an identifier (e.g., based on device information such as IMEI information, user information, temporal information such as date/time, and/or validation of such information in real-time within defined thresholds to eliminate reuse of previously taken good device images or images of another device, etc.); some graphics may facilitate detection of screen condition; for example, the graphic generated by the application may include a solid green, black, and/or white graphic that covers at least a portion of the display screen (e.g., the active portion of the display screen or portions thereof)"; Dwivedi, para. [0062], lines 19-29: "for example, if the identifier is blurry in the reflection of the identifier in the mirror, the user may be notified and prompted to adjust the position of the device; in some implementations, once the device is in the appropriate position, the return application may or may not capture an image of the reflection of the device screen in the mirror that includes the identifier code; in some implementations, the return application and/or server may verify the QR code captured is associated with the device (e.g., the QR code may be decoded, compared with known device information, etc.)"; Dwivedi, para. [0065]: "in some implementations, the first image may be captured and/or processed such that second images may be tagged (e.g., attached and/or encoded) with the first image, portions thereof, and/or a decoded identifier; the second image(s) may be captured prior to and/or subsequent to the first image, in some implementations; by tagging the second image(s) with the first image or portion thereof (e.g., information obtained by decoding the identifier), fraud may be reduced; for example, a user may be inhibited from uploading an image of a different device screen (e.g., a device screen not of the device) since an uploaded image may not include the encoded portion; In some implementations, the return application and/or server may be able to identify second images that are not tagged to identify fraudulent images of device screen(s)”; Dwivedi, para. [0066], lines 1-9: "in some implementations, the size of the identifier (e.g., QR code) in the image may determine the appropriate distance a user should position the device from the mirror”).
It would have been obvious (before the effective filing date of the claimed invention) or to one of ordinary skill in the art to modify the step of processing the at least one image to determine mobile device integrity status, as taught by Fitzpatrick, in view Dwivedi, (i.e., screen crack detection; see the claim 1 rejection), to include the steps of determining an angle of the mobile device relative to the reflective surface when the at least one image was captured, and determining, based on the angle, that the at least one images includes a different mobile device than the mobile device associated with the mobile device identifying data object, as further taught by Dwivedi. Dwivedi determines the angle in order to ensure proper positioning for accurate image capture. When an image is accurately captured based on the angle relative to the mirror, Dwivedi further teaches determining from the image whether the image includes the different mobile device via image analysis of the identifier (QR code) on the screen of the device image. Therefore, the determination of whether the correct mobile device is in the image is based on the angle determination of the device because, if the angle is not satisfactory the QR code cannot be read properly and the process would fail in verifying mobile integrity status.   One skilled in the art would have been motivated to modify Fitzgerald, in view of Dwivedi, with Dwivedi further, in this manner in order to provide more robust fraud detection and security when user submit images of mobile devices, because, as noted by Dwivedi at paragraph 0065, “a user may be inhibited from uploading an image of a different device screen (e.g., a device screen not of the device) since an uploaded image may not include the encoded portion; in some implementations, the return application and/or server may be able to identify second images that are not tagged to identify fraudulent images of device screen(s).”
 Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in the manner explained above using known engineering design, interface and/or programming techniques, without changing a “fundamental” operating principle of Fitzgerald, while teaching of Dwivedi continues to perform the same function as originally taught prior to being combined, in order to produce repeatable and predictable result described in the previous paragraph above. It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.
Therefore, it would have been obvious to combine Fitzgerald and Dwivedi, with Dwivedi further to obtain the invention as specified in claim 3.
Regarding claim 4, Fitzgerald, in view of Dwivedi, teaches the method of claim 1, wherein processing the at least one image to determine a mobile device integrity status comprises: determining whether the at least one image (Fitzgerald, col. 30, lines 13-17: "an output layer 2460 provides output in the form of diagnostic images 2470, which may be stored in a database (for example, FIG. 8, 880) and associated in the database 880 with device data identifying the device image analyzed by the network 2400") includes the mobile device associated with the mobile device identifying data object (Fitzgerald, col. 17, lines 21-30: "likewise, embodiments of the present invention provide for verification that the phone being checked is the one being insured (e.g. through transmission of mobile device ID information such as IMEI information or other data described herein as part of the test); further, embodiments of the present invention may be used in identifying that the mobile device is the correct device under warranty before it is returned for repair of screen to reduce spurious claims"; Fitzgerald, col. 29, lines 60-67: "in one embodiment, the downscaled and resampled device image (for example, an image file as resulting from step 1820 of FIG. 18), along with any optional device data that may be used in processing an image associated with the device (such as a unique identifier associated with the device, including but not limited to an IMEI associated with the device) are presented 2405 to an input layer 2410 of the neural network”).
Regarding claim 6, Fitzgerald, in view of Dwivedi, teaches the method of claim 1, wherein the mobile device integrity status is determined as inconclusive, ( and the method further comprises: transmitting (it is inherent to the field of image analysis, well Fitzgerald, to transmit images and data from one place/device to another) the device integrity verification request and the at least one image to an internal user apparatus for internal review (Abstract, lines 7-10: "systems and methods also provide for, reporting the defect status of the device, working or not, so that appropriate action may be taken by a third party"; Fitzgerald, col. 33, lines 43-52: "in a further embodiment, the predicted results are in turn reviewed 2580 by any desired entity, such as for use in determining the insurability of a mobile device or validity of an insurance claim for the mobile device"; device images included in the predicted results are sent to another entity to analyze further for insurance purposes, which means the testing of cracks in mobile device screen are inconclusive and in need of further review; reporting the defect status to a thirds party inherently includes transmitting the images).
Regarding claim 7, Fitzgerald, in view of Dwivedi, teaches the method of claim 3.
	Fitzgerald, in view of Dwivedi, does not teach
in response to determining, based on the angle, that the at least one images captures a different mobile device, (a) causing display on the mobile device of a message instructing the user to recapture the mobile device; and (b) determining that the mobile device integrity status is not verified.
	Dwivedi further teaches
	in response to determining, based on the angle, that the at least one images captures a different mobile device, (a) causing display on the mobile device of a message instructing the user to recapture the mobile device; and (b) determining that the mobile device integrity status is not verified (Dwivedi, para. [0093], lines 9-21: "in some implementations, the determination by the return application in pre-processing that the captured image is of poor quality may cause the return application to reject the image and/or request recapture of the image; when recapturing the image, the return application may regenerate and/or present the graphics on the screen of the first device; the return application may modify the graphic, device settings, and/or prompt the user for adjustment in the recapture (e.g., restrict flash, adjust orientation, etc.). In some implementations, poor quality images may be processed to identify a condition of a component of the device"; Dwivedi, para. [0051], lines 15-26: "for example, the return application may prompt (e.g., via visual and/or auditory notifications) the user with instructions to adjust the position of the device, such as to move the device closer, farther away, tap the image to refocus the image, adjust the angle at which the device is held, etc."; Dwivedi, para. [0059], lines 9-11: "this may guide a user to align and position device at the correct angle and distance from the mirror").
It would have been obvious (before the effective filing date of the claimed invention) or the invention was made) to one of ordinary skill in the art to modify the Fitzgerald and Dwivedi combination as applied to claim 3 above, to include the steps of causing display on the mobile device of a message instructing the user to recapture the mobile device, and determining that the mobile device integrity status is not verified, as further taught by Dwivedi. Dwivedi rejects a user’s submitted image of the mobile device based on evaluating the identifier (QR code) on the device screen being faulty, which is in turn decided based on the angle of the mobile device image in relation to the mirror (ex: mobile device is not parallel to the mirror so accurately capturing the identifier is not possible). Dwivedi then display’s a request for recapture on the user’s mobile device. Because of this, the mobile device integrity status is already not verified since Dwivedi explicitly rejects the image and prompts the user to recapture a new mobile device image in the mirror. The determination of obviousness is predicated upon the following findings:  One skilled in the art would have been motivated to modify Fitzgerald, in view of Dwivedi, further by Dwivedi in this manner in order to give real-time visual feedback to a user of the mobile device to ensure that a properly framed and accurate image is captured so the image of the device along with the displayed ID code are adequately represented in the image for subsequent analysis.
Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in the manner explained above using known engineering design, interface and/or programming techniques, without changing a “fundamental” operating principle of Fitzgerald, in view of Dwivedi, while further teaching of Dwivedi continues to perform the same function as originally taught prior to being combined, in order to produce repeatable and predictable result described in the previous paragraph above. It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.
Therefore, it would have been obvious to combine Fitzgerald and Dwivedi, with Dwivedi further, to obtain the invention as specified in claim 7.
Regarding claim 14, Fitzgerald, in view of Dwivedi, teaches the method of claim 1, wherein processing the at least one image to determine a mobile device integrity status comprises: determining with the at least one trained model, whether the at least one image includes a front of the mobile device, (Fitzgerald, col. 33, lines 4-13: "in an alternative embodiment, the neural network (FIG. 8, 47) may be trained in multiple steps and various portions of the neural network may be trained with separate training data sets to achieve particular defect classification; for example, a convolutional neural network of the present invention may be pre-trained to recognize a large number of generic visual object classes, and then a final layer of the network may be retrained to identify specific visual items, such as screen defects (e.g., cracked or damages displays of a mobile device)"; recognizing the display/screen is the same as recognizing the front of the mobile device) a back of the mobile device, or a cover  Fitzgerald, col. 24, lines 38-46: "those of skill in the relevant arts also appreciate that the rear-facing camera 872 of the mobile device 800 of the present invention may be used when facing a reflective surface to record an image of another surface of the mobile device 800, including, for instance, a back side of the mobile device casing; in this manner, defects in the casing may be analyzed by the optical neural network analysis of the present invention to detect casing defects, wear patterns, chipping, cracking, and the like").
Regarding claim 15, Fitzgerald, in view of Dwivedi, teaches the method of claim 1, further comprising: in response to receiving the at least one image, providing in real-time or near real-time, a response for display on the mobile device, wherein the response provided is dependent on the determined mobile device integrity status (Fitzgerald, col. 19, lines 50-60: "after analysis is complete, the appropriate test result is displayed 135 and/or transmitted (optionally, along with mobile device ID information and accumulated test data) to a central server 860 and/or to a third party, such as an insurance agency, a mobile network operator, a mobile device manufacturer, or to any entity for which fault states of the mobile device are of importance; in one embodiment, FIG. 5 shows an indication 510 that a crack has been detected in the display; FIG. 6 shows one embodiment, where the user is being prompted 610 to end or continue the test").
Regarding claim 16, Fitzgerald, in view of Dwivedi, teaches the method of claim 1, further comprising: causing display on the mobile device of a test pattern configured to provide improved accuracy in predicting a characteristic of the at least one image captured when the mobile device displays the test pattern, (Fitzgerald, col. 18, lines 60-67; col. 19, lines 1-9: "FIG. 2 shows an exemplary display 200, with a prompt 205, and a pattern 210 for the user to follow in “painting” the display 200; while a serpentine pattern is shown, alternative patterns may be used depending on the mobile device type, the pressure sensor configuration, or other factors; FIG. 3 shows a partially “painted” display 200 with the pattern 210 for the finger touches, and color 310 filling the display 200 where the two finger touches 315 had followed the pattern 210; FIG. 4 shows one aspect of a display 200 that had been successfully and completely painted, with all areas of the pattern prompt 210 covered; while embodiments shown herein show a completely painted display as an exit criterion, various embodiments anticipate the possibility of painting just a portion of the display, painting no parts of the display, or halting the test as soon as a fault condition (e.g. a crack) is detected without painting or covering the entire display") relative to an accuracy in predicting the characteristic of the at least one image captured when the mobile device displays another pattern of display (Fitzgerald, col. 20, lines 60-67; col. 21, lines 1-4: "while embodiments shown herein show a completely painted display as an exit criterion, various embodiments utilizing the magnetometer reading approach anticipate the possibility of painting just a portion of the display, painting no parts of the display, or halting the test as soon as a fault condition (e.g. a crack) is detected without painting or covering the entire display; also, in various embodiments herein, once a crack condition is detected, the mobile device may be configured to prompt the user to take a photograph of the device in a mirror (with its own forward-facing camera) to document the state of a crack in the mobile devices' display"; using the test pattern provides more accurate prediction of finding a crack in the screen of the mobile device when compared to only taking a photograph of the mobile device in the mirror alone with a generic pattern of display and using image analysis to find the crack).
Regarding claim 17, Fitzgerald, in view of Dwivedi, teaches the method of claim 1, further comprising: identifying a subset of conditions to be satisfied in order to determine a mobile device integrity status as verified; (Fitzgerald, col. 16, lines 40-64: "further, analysis of an image captured of the mobile device, either in a mirror or by a second device, may provide captured image data that can be analyzed to visually determine fault classes, such as through a neural network such as a convolutional neural network; a wide variety of defects may be detected in this manner, including, for example, a crack or scratch in the display of the mobile device; a check, crack, chip, blemish, or break in a casing of the mobile device; a bezel crack; a wear point on a casing of the mobile device; a stuck or dead pixel on the display of the mobile device; LCD bleed in the display of the mobile device; a pink hue defect in the display of the mobile device; an object (such as a user's body part, a sticker, or other item) blocking the display of the mobile device; a detected aspect ratio of the mobile device screen not corresponding to an expected aspect ratio for the corresponding mobile device type; a wear pattern on the mobile device not corresponding to an expected usage profile of the mobile device; a reflection on the display of the mobile device; a smudge on the display of the mobile device; a logo or other identifier found in the image of the mobile device not corresponding to an expected manufacturer of the mobile device; a seam separation on the mobile device; a missing component on the mobile device; and any other type of defect that may be determined from an image captured of the mobile device") in an instance all the conditions in the subset of conditions are satisfied in a particular image, setting an image status of the particular image to verified; and in an instance respective image statuses for all required images are verified, determining the mobile device integrity status as verified  (Fitzgerald, col. 20, lines 5-7: "the FSTA may then take the appropriate action to report status to the user, and alternatively to the outside entity as mentioned above"; Abstract, lines 7-10: "systems and methods also provide for, reporting the defect status of the device, working or not, so that appropriate action may be taken by a third party").
Regarding claim 18, Fitzgerald, in view of Dwivedi, teaches the method of claim 17, wherein at least one condition of the subset of conditions to be satisfied is performed on the mobile device (Fitzgerald, col. 16, lines 40-64: "further, analysis of an image captured of the mobile device, either in a mirror or by a second device, may provide captured image data that can be analyzed to visually determine fault classes, such as through a neural network such as a convolutional neural network; a wide variety of defects may be detected in this manner"; the fault classes are the subset of conditions to be met for mobile device integrity).
Regarding claim 19, Fitzgerald, in view of Dwivedi, teaches the method of claim 1, wherein receiving the at least one image comprises receiving at least two images captured by the mobile device, wherein a first image of the at least two images is of a front side of the device, (Fitzgerald, col. 33, lines 4-13: "a final layer of the network may be retrained to identify specific visual items, such as screen defects (e.g., cracked or damages displays of a mobile device”; front side of mobile device has the screen) and a second image of the at least two images is of the rear side of the device, (Fitzgerald, col. 24, lines 38-46: "those of skill in the relevant arts also appreciate that the rear-facing camera 872 of the mobile device 800 of the present invention may be used when facing a reflective surface to record an image of another surface of the mobile device 800, including, for instance, a back side of the mobile device casing; Fitzgerald, col. 26, lines 39-44: "additional tested areas of the mobile device, accordingly, may pertain to a back surface of the mobile device, a logo area of the mobile device, a side area of the mobile device a bezel area of the mobile device, or any other area for which a visual defect detection is desired") and wherein processing the at least one image to determine a mobile device integrity status comprises with the at least one trained model, processing both the first image and the second image; (Fitzgerald, col. 33, lines 4-13: "in an alternative embodiment, the neural network (FIG. 8, 47) may be trained in multiple steps and various portions of the neural network may be trained with separate training data sets to achieve particular defect classification; for example, a convolutional neural network of the present invention may be pre-trained to recognize a large number of generic visual object classes; Fitzgerald, col. 24, lines 38-46: “in this manner, defects in the casing may be analyzed by the optical neural network analysis of the present invention to detect casing defects, wear patterns, chipping, cracking, and the like"; both the front and rear sides of the mobile device are incorporated into the training model) and in an instance the processing of both images results in respective image statuses of verified, determining the determine mobile device integrity status as verified (Fitzgerald, col. 20, lines 5-7: "the FSTA may then take the appropriate action to report status to the user, and alternatively to the outside entity as mentioned above"; Abstract, lines 7-10: "systems and methods also provide for, reporting the defect status of the device, working or not, so that appropriate action may be taken by a third party").
Regarding claim 20, Fitzgerald, in view of Dwivedi, teaches the method of claim 1, further comprising: training the at least one trained model by inputting training images and respective labels describing a characteristic of the respective training image (Fitzgerald, col. 31, lines 66-67; col. 32, lines 1-10: "in addition to device images 2510 and respective expected results (also known to those of skill in the relevant arts as “ground truth” data) 2515, other parameters (as described more fully below) may be specified for input as training data 2520, such as identifying information for each respective device image; in an embodiment, training data 2520 may also include data for actual defective devices or simulated defective devices; in another embodiment, training data 2520 may be synthetically created, e.g. computer-generated images based upon theoretically possible defect types situations or devised for purposes of model testing"; Fitzgerald, col. 14, lines 35-28: "the database 880 may also store neural network training data, wherein exemplary images of defects in mobile devices are correspondingly associated with identified defect classes, outputs or states").
Regarding claim 21, Fitzgerald, in view of Dwivedi, teaches the method of claim 1, wherein the at least one trained model is a neural network (Fitzgerald, col. 14, lines 64-67; col. 15, lines 1-3: "the neural network 47 may comprise a convolutional neural network (CNN) architecture, and may be implemented through software stored in the memory device 16, through external hardware (such as hardware accelerators or graphics processing units (GPUs) coupled to the server processor 14, or through a combination of stored software and external hardware").
Regarding claim 24, Fitzgerald, in view of Dwivedi, teaches an apparatus comprising at least one processor and at least one memory including computer program code, the at least one memory and the computer program code configured -61-AttyDktNo: 006128/551846 LEGAL02/39978283v3to, with the processor, cause the apparatus to at least: (Fitzgerald col. 10, lines 46-50: “software performing methods of the present invention may be provided with the device or downloaded onto the mobile device by an authorized user, and/or may be further resident in memory 16 of the host server 860 and executable by the server processor 14”); all other limitations are rejected for the same reasons as claim 1 discussed above.
Regarding claim 25, it differs from claim 2 in that it is the apparatus that performs the method. Fitzgerald, in view of Dwivedi, teaches the apparatus (Fitzgerald, col. 26, lines 44-52). Therefore, the rejection of claim 2 is equally applicable to claim 25.
Regarding claim 26, it differs from claim 3 in that it is the apparatus that performs the method.  Fitzgerald, in view of Dwivedi, teaches the apparatus (Dwivedi, para. [0076]). Therefore, the rejection of claim 3 is equally applicable to claim 26.
Regarding claim 27, it differs from claim 4, in that it is the apparatus that performs the method. Fitzgerald, in view of Dwivedi, teaches the apparatus (Fitzgerald, col. 17, lines 21-30). Therefore, the rejection of claim 4 is equally applicable to claim 27.
Regarding claim 30, it differs from claim 7 in that is the apparatus that performs the method. Fitzgerald, in view of Dwivedi, teach the apparatus (Dwivedi, para. [0093], lines 9-21; Fitzgerald, col. 7, lines 55-65). Therefore, the rejection of claim 7 is equally applicable to claim 30.
Regarding claim 37, it differs from claim 14, in that it is the apparatus that performs the method.  Fitzgerald teaches the apparatus (Fitzgerald, col. 33, lines 4-13; Fitzgerald, col. 24, lines 38-46). Therefore, the rejection of claim 14 is equally applicable to claim 37.
Regarding claim 40, it differs from claim 17, in that it is the apparatus that performs the method. Fitzgerald teaches the apparatus (Fitzgerald, col. 16, lines 40-64). Therefore, the rejection of claim 17 is equally applicable to claim 40.
Regarding claim 42, it differs from claim 19, in that it is the apparatus that performs the method. Fitzgerald teaches the apparatus (Fitzgerald, col. 33, lines 4-13; Fitzgerald, col. 24, lines 38-46; Fitzgerald, col. 26, lines 39-44). Therefore, the rejection of claim 19 is equally applicable to claim 42.
Regarding claim 47, Fitzgerald, in view of Dwivedi, teaches a computer program product comprising at least one non-transitory computer-readable storage medium having computer-executable program code instructions stored therein, the computer-executable program code instructions comprising program code instructions to: (Fitzgerald, col. 14, lines 47-50: “the host server 860 may include one or more system processors 14 that retrieve and execute computer-readable instructions stored in a memory 16 to control (at least partially) the operation of the host server 860”; “Fitzgerald col. 10, lines 46-50: “software performing methods of the present invention may be provided with the device or downloaded onto the mobile device by an authorized user, and/or may be further resident in memory 16 of the host server 860 and executable by the server processor 14”); all other limitations are rejected for the same reasons as claims 1 and 24.	
Regarding claim 88, Fitzgerald, in view of Dwivedi, teaches the method of claim 1, wherein processing the at least one image comprises determining whether there are concave occlusions in the at least one image (Fitzgerald, col. 7, lines 20-33; col. 25, lines 35-59; FIG. 21; Fig. 23; see claim 1 above).
Regarding claim 90, Fitzgerald, in view Dwivedi, teaches the method of claim 1, wherein processing the at least one image comprises: determining whether there are any corners blocked in the image (Fitzgerald, col. 7, lines 20-33; col. 25, lines 35-59; FIG. 21; Fig. 23; see claim 1 above).
Regarding claim 92, it differs from claim 88 in that is the apparatus that performs the method. Fitzgerald, in view of Dwivedi, teach the apparatus (Dwivedi, para. [0093], lines 9-21; Fitzgerald, col. 7, lines 55-65). Therefore, the rejection of claim 88 is equally applicable to claim 92.
Regarding claim 94, it differs from claim 90 in that is the apparatus that performs the method. Fitzgerald, in view of Dwivedi, teach the apparatus (Dwivedi, para. [0093], lines 9-21; Fitzgerald, col. 7, lines 55-65). Therefore, the rejection of claim 90 is equally applicable to claim 94.
Regarding claim 96, it differs from claim 88 that it is a computer program product comprising at least one non-transitory computer-readable storage medium having computer-executable program code instructions stored therein. Fitzgerald teaches the computer program product (Fitzgerald, col. 14, lines 47-50). Therefore, the rejection of claim 88 is equally applicable to claim 96.
Regarding claim 98, it differs from claim 90 that it is a computer program product comprising at least one non-transitory computer-readable storage medium having computer-executable program code instructions stored therein. Fitzgerald teaches the computer program product (Fitzgerald, col. 14, lines 47-50). Therefore, the rejection of claim 90 is equally applicable to claim 98.
	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Fitzgerald, in view Dwivedi, in view of U.S. Patent Application Publication No.: 2020/0202369 (Datta).
Regarding claim 5, Fitzgerald, in view of Dwivedi, teaches the method of claim 4, wherein determining whether the at least one image includes the mobile device comprises: identifying a suspected mobile device in the at least one image; (Fitzgerald, col. 23, lines 22-37: "as introduced above, a CNN is composed of a stack of convolutional modules that perform feature extraction, and each module consists of a convolutional layer followed by a pooling layer; the last convolutional module is followed by one or more dense layers that perform classification; the final dense layer in a CNN contains a single node for each target class in the model (all the possible classes the model may predict), with an activation function for each node; the CNN allows interpretation of the values for a given image as relative measurements of how likely it is that the image falls into each target class; in various embodiments of the present invention, a target class may comprise a defect in a mobile device such as a crack in a display, a blemish or crack on a casing, LCD bleed on the display, pink hue on the display, stuck pixels on the display, and various combinations of the above") generating a prediction of an identity of the at least one suspected mobile device, (Fitzgerald, col, 31, lines 52-55: "as used with respect to the embodiment described herein, “predicting” from a CNN model refers to identifying device defects from an image of a device using any desired type of a processed image of the device 2510, including in one embodiment, an image of a display of the device") and in an instance in which the suspected mobile device is determined to be the mobile device, determining a mobile device integrity status as verified; (Fitzgerald, col. 33, lines 46-52: "thus, for the device of interest, device images and/or data 2560 are presented to the trained and configured neural network model 2570 to produce the predicted results 2575; in a further embodiment, the predicted results are in turn reviewed 2580 by any desired entity, such as for use in determining the insurability of a mobile device or validity of an insurance claim for the mobile device").
Fitzgerald, in view of Dwivedi, does not teach 
comparing the mobile device identifying data objects to the prediction of the identity of the at least one suspected mobile device to determine whether the suspected mobile device is the mobile device.
Datta teaches 
comparing the mobile device identifying data objects to the prediction of the identity of the at least one suspected mobile device to determine whether the suspected mobile device is the mobile device (Datta, para. [0063], lines 1-15: "for example, in one or more embodiments, the digital survey system 104 can utilize training images of persons with corresponding identification information for the persons (i.e., ground truth training data) to determine respondents in act 208 from the sent images from act 206; specifically, in some embodiments, the digital survey system 104 provides training images of persons with corresponding ground truth training data to a neural network; the digital survey system 104 causes the neural network to analyze the training images and predict an identity for the person portrayed in the training image (i.e., a respondent identifier); subsequently, the digital survey system 104 compares the predicted identity information from the training images with the ground truth training data to determine the accuracy of the predicted identity information"; Datta, para. [0065]: "in addition to determining the identity of a respondent in act 208 from the sent image from act 206, the digital survey system 104 also determines and associates the sent image from act 206 with a respondent identifier corresponding to the identified respondent; for instance, in one or more embodiments, after the digital survey system 104 determines a respondent by analyzing the sent image from act 206 against the labeled images, the digital survey system 104 can identify the best matched labeled image for the sent image from act 206 and obtain data associated with the labeled image (i.e., such as name, contact information, or a respondent identifier); the digital survey system 104 then associates the sent image from act 206 with the identified data from the matching labeled image").
It would have been obvious (before the effective filing date of the claimed invention) or the invention was made) to one of ordinary skill in the art to modify the step of determining whether the at least one image includes the mobile device, as taught by Fitzgerald, in view of Dwivedi, to include the step of comparing the mobile device identifying data objects to the prediction of the identity of the at least one suspected mobile device to determine whether the suspected mobile device is the mobile device, as taught by Datta. Datta compares ground truth training data (images of people in addition to identifying data such as name, contact information, etc.) to a predicted identity of the person created via a neural network from the ground truth training data to determine accuracy. The method of generating a prediction and comparing to known data, as taught by Datta, may be used together with the neural network in Fitzgerald, in view of Dwivedi, which use mobile device images and associated mobile device identifying objects, rather than images of people’s faces. The determination of obviousness is predicated upon the following findings:  One skilled in the art would have been motivated to modify Fitzgerald, in view of Dwivedi, with Datta in this manner in order to automatically verify the identity of mobile devices captured in images, which need not rely on error-prone human interpretation of the images.
Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in the manner explained above using known engineering design, interface and/or programming techniques, without changing a “fundamental” operating principle of Fitzgerald, in view of Dwivedi, while teaching of Datta continues to perform the same function as originally taught prior to being combined, in order to produce repeatable and predictable result described in the previous paragraph above. It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.
Therefore, it would have been obvious to combine Fitzgerald and Dwivedi, with Datta, to obtain the invention as specified in claim 5.
Claims 8, 9, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Fitzgerald, in view of Dwivedi, in view of U.S. Patent No.: 10,402,790 (Clark et al.) (hereinafter Clark).
Regarding claim 8, Fitzgerald, in view of Dwivedi, teaches the method of claim 1, wherein processing the at least one image to determine mobile device integrity status comprises: determining a location within the at least one image of the mobile device, and in an instance has a first predefined relationship with a threshold ratio of the at least one image, (Fitzgerald, col. 25, lines 2-35: "next, contours are found in the thresholded image, where contours comprise defined curves joining all the continuous points (along the boundary), having same color or intensity in an image; as contours are a useful tool for shape analysis and object detection and recognition, they may be used to assist in identification of the area of the captured image corresponding to the mobile device's display 1400 ... once contours are determined in the thresholded images, contours having four points are analyzed and compared to known aspect ratios of the mobile device under analysis; since the device data 45 identifies the device type, its display aspect ratio may be identified from preexisting lookup data (or externally from the device manufacturer) and may be used for comparison of aspect ratios of the four-point contours found in the thresholded captured image; once a contour is identified in the thresholded image that is sufficiently similar in aspect ratio to the defined display aspect ratio for the particular mobile device under analysis, (for instance, the aspect ratio is within a predetermined tolerance value of the manufacturer's aspect ratio data), then the location of the vertices 2000 of the matching contour within the thresholded image are obtained, and the edges of the display within the captured images are thus located as the area within the four vertices that correspond to corners of the display 1400") causing display on the mobile device of a message indicating to move the mobile device closer to the reflective surface (Fitzgerald, col. 24, lines 8-14: "the user is directed to move the device 800 into position 1715 with the display of the mobile device facing a reflective device such as a mirror; the tracking algorithm of the FSTA identifies the mobile device and provides guidance to the user from the display of the mobile device 800 to move/rotate the mobile device 1720 until it is determined that the mobile device is in optimal position to capture an image").
Fitzgerald, in view of Dwivedi, does not teach
wherein the location is defined as a bounding box; and in an instance the bounding box has a first predefined relationship with a threshold ratio of the at least one image, causing display on the mobile device of a message indicating to move the mobile device. 
Clark teaches
wherein the location is defined as a bounding box; (Clark, col. 11, lines 39-52: "in an implementation, a grid or alignment guide may be overlaid on the camera feed of the mobile device 106; the grid or alignment guide may take any shape such as a bounding rectangle or other bounding box or shape, horizontal and/or vertical bars, parallel lines, etc., for example; in an implementation, the image 230 may be divided into portions by a grid, such as the grid shown in FIG. 5; FIG. 5 is a diagram of the example image 230 of FIG. 3 with a grid overlaid on check image 247, wherein portions 280A1, 280A2, 280B1 and 280B2 may be used to indicate the designated portion of check 108 to be recaptured, as shown as the indicated portion 280A2; although four portions are shown in FIG. 5, any number of portions may be used with techniques described herein") and in an instance the bounding box has a first predefined relationship with a threshold ratio of the at least one image, causing display on the mobile device of a message indicating to move the mobile device (Clark, col. 11, lines 53-67: "in an implementation, a bounding rectangle, for example, may be used as the alignment guide, aligning the designated portion of check 108, thereby passing the new monitoring criterion, means enclosing the check 108 within the bounding rectangle; if the designated portion of check 108 is outside of the alignment guide in the image 230, feedback may be generated and provided to the user 102 regarding this new monitoring criterion with instructions for moving the check 108 or the camera 207 in order to properly align the designated portion of check 108 in the field of view; in an implementation, an indicated portion 280A2 of the grid shown in FIG. 5 may become the boundaries of a bounding rectangle, for example, after mobile device 106 is moved closer to check 108 or camera 207 zooms on the designated portion of check 108").
It would have been obvious (before the effective filing date of the claimed invention) or to one of ordinary skill in the art to modify the step of processing the at least one image to determine mobile device integrity status, as taught by Fitzgerald, in view of Dwivedi,  to include the location as a bounding box, and the step of causing display on the mobile device of a message indicating to move the mobile device closer to the reflective surface in an instance the bounding box has a first predefined relationship with a threshold ratio of the at least one image, as taught by Clark. Clark teaches a bounding box that is used to indicate on a mobile device if a financial instrument, such as a check, is in the correct position to be accurately imaged. When a portion of the check is outside the alignment guide of the bounding box (threshold ratio), the system indicates to a user on their mobile device to move their mobile device accordingly (ex: closer, farther, right, left, up, down, etc.) for proper alignment. The method of Clark may be used with images of mobile devices, such as those taught in Fitzgerald.   The determination of obviousness is predicated upon the following findings:  One skilled in the art would have been motivated to modify Fitzgerald, in view of Dwivedi, with Clark in this manner in order to provide real-time user feedback to make sure the mobile device in the image is big enough to do accurate device integrity image analysis.
Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in the manner explained above using known engineering design, interface and/or programming techniques, without changing a “fundamental” operating principle of Fitzgerald, in view of Dwivedi, while teaching of Clark continues to perform the same function as originally taught prior to being combined, in order to produce repeatable and predictable result described in the previous paragraph above. It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.
Therefore, it would have been obvious to combine Fitzgerald and Dwivedi, with Clark, to obtain the invention as specified in claim 8.
Regarding claim 9, Fitzgerald, in view of Dwivedi, and in view of Clark, teaches the method of claim 8, further comprising: in an instance the bounding box has a second predefined relationship with the threshold ratio of the at least one image, (Fitzgerald, col. 31, lines 20-29: "the areas that exceed a predetermined level of activation may be converted in output image data to a specific color, for instance red, to identify defects found on the test image (for instance, read color to an area of the image corresponding to a display crack in the test image); as a further aspect, in the network output layers, a threshold (compared to a predetermined color threshold value) may be performed on the image data to find the red portion of the image, then a minimum bounding rectangle may be placed around the red area to more particularly identify the defect area”) cropping the at least one image according to the bounding box (Fitzgerald, col. 29, lines 36-41: “through a process discussed in regards to FIG. 17, an image of the display of the mobile device 800 is captured 1620, and the captured image is optionally pre-processed 1625 by rotating the image to a portrait mode and/or fine rotating to reduce skew, and/or cropping the image to a desired aspect ratio”).
Regarding claim 31, it differs from claim 8, in that it is the apparatus that performs the method. Fitzgerald and Clark teach the apparatus (Fitzgerald, col. 25, lines 2-35; Clark, col. 11, lines 39-52). Therefore, the rejection of claim 8 is equally applicable to claim 31.
Allowable Subject Matter
Claims 89, 91, 93, 95, 97, and 99 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A SHARIFF whose telephone number is (571)272-9741.  The examiner can normally be reached on M-TH 7:30 AM EST – 5:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUMATI LEFKOWITZ can be reached at 571-272-3638 or through e-mail at sumati.lefkowitz@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MICHAEL ADAM SHARIFF/
Examiner, Art Unit 2662

/GANDHI THIRUGNANAM/Primary Examiner, Art Unit 2662